                                           Case 2:20-cv-00648-SU         Document 15-2        Filed 09/18/20        Page 1 of 9




                                                     Forest Service’s Supplemental Administrative Record Index for the
                                                             Black Mountain Vegetation Management Project
                                                                          Ochoco National Forest

                                                         Central Oregon LandWatch, et al v. Johanna Kovarik et al
                                                                    Case No. 2:20-cv-648-SU (D. OR.)


    This is Forest Service Ligatures Sited requested by Plaintiffs to be added to the Administrative Record.
      Bates Number No.                     Author                    Date                                           Description

     SUPP 00001-SUPP            Ager, A.A., et al.            2003                 Daily and seasonal movements and habitat use by female Rocky
     00014.pdf                                                                     Mountain elk and mule deer.

     SUPP 00015-SUPP            Albin, D. P.                  1979                 Fire and stream ecology in some Yellowstone tributaries. California
     00015.pdf                                                                     Fish and Game. Available online –
                                                                                   https://archive.org/details/californiafishga65_4cali/page/n1/mode/2u
     SUPP 00016-SUPP            Anderson, P.D. and            2009                 Discerning responses of down wood and understory vegetation
     00031.pdf                  Meleason, M.A.                                     abundance to riparian buffer width and thinning treatments: an
                                                                                   equivalence–inequivalence approach. Canadian Journal of Forest
                                                                                   Research, 2009

     SUPP 00032-SUPP            Bell, M. C.                   1991                 Fisheries handbook of engineering requirements and biological
     00384.pdf                                                                     criteria. U.S. Army Corps of Engineers. Fish Passage Development
                                                                                   and Evaluation Program, North Pacific Division, Portland, OR.

     SUPP 00385-SUPP            Belt, G.H., et al.            1992                 Design of Forest Riparian Buffer Strips for Protection of Water
     00424.pdf                                                                     Quality: Analysis of Scientific Literature, Idaho Forest, Wildlife and
                                                                                   Range Policy Analysis Group, Report No. 8



COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                                     Page No. 1 of 9
                                           Case 2:20-cv-00648-SU   Document 15-2    Filed 09/18/20     Page 2 of 9




      Bates Number No.                     Author               Date                                  Description

     SUPP 00425-SUPP            Benda, L.E., et al.      2002            Recruitment of wood to streams in old-growth and second-growth
     00442.pdf                                                           redwood forests, northern California, USA. Canadian Journal of
                                                                         Forest Research.

     SUPP 00443-SUPP            Broderson, J.M.          1973            Sizing buffer strips to maintain water quality. M.S. thesis. University
     00637.pdf                                                           of Washington, Seattle, WA. Incorrectly cited, should have been
                                                                         cited in Knutson, K. L., and V. L. Naef. 1997, Management
                                                                         Recommendations for Washington’s Priority Habitats Riparian (copy
                                                                         of Knutson is supplied here)

     SUPP 00638-SUPP            Clinnick, P.F.           1985            Buffer strip management in forest operations: a review. Australian
     00650.pdf                                                           Forestry Vol. 48(1)

     SUPP 00651-SUPP            Dambacher, J.M. and      2007            Benchmarks and patterns of abundance of Redband trout in Oregon
     00659.pdf                  Jones, K.K.                              streams: a compilation of studies. Redband trout: resilience and
                                                                         challenge in a changing landscape. Oregon Chapter, American
                                                                         Fisheries Society

     SUPP 00660-SUPP            DeByle, N.V. and         1985            Aspen: Ecology and Management in Western United States. USFS
     00953.pdf                                                           Rocky Mountain Research Station General Technical Report RM
                                Winokur, R.P.                            119.

     SUPP 00954-SUPP            Drever, C.R.             2005            Assessing light and conifer growth in riparian restoration treatments
     00963.pdf                                                           along Spirit Creek, British Columbia.




COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                           Page No. 2 of 9
                                           Case 2:20-cv-00648-SU   Document 15-2    Filed 09/18/20    Page 3 of 9




      Bates Number No.                     Author               Date                                  Description

     SUPP 00964-SUPP            Dunham, J.B., et al.     2003            Effects of fire on fish populations: landscape perspectives on
     00977.pdf                                                           persistence of native fishes and nonnative fish invasions. Forest
                                                                         Ecology and Management

     SUPP 00978-SUPP            Dunham, J.B., et al.     2007            Influences of Wildfire and Channel Reorganization on Spatial and
     00989.pdf                                                           Temporal Variation in Stream Temperature and the Distribution of
                                                                         Fish and Amphibians. Ecosystems. (This was incorrectly cited as
                                                                         Rieman, et al., 2007, on page 128 of FEIS. Page 114 of the FEIS was
                                                                         correctly cited)

     SUPP 00990-SUPP            Gresswell, R.E.          1999            Fire and aquatic ecosystems in forested biomes of North America.
     01018.pdf                                                           Transactions of the American Fisheries Society, Volume 128

     SUPP 01019-SUPP            Harper, J.A., et al.     1987            Ecology and management of Roosevelt elk in Oregon. Revised
     01093.pdf                                                           edition. Oregon Department of Fish and Wildlife, Portland, OR

     SUPP 01094-SUPP            Heade, B.H.              1990            Vegetation strips control erosion in watersheds. Rocky Mtn. Forest
     01098.pdf                                                           and Range Experiment Station. Research Note RM-499

     SUPP 01099-SUPP            Hudak, A.T., et al.      2008            Nearest neighbor imputation of species-level, plot-scale forest
     01112.pdf                                                           structure attributes from LiDAR data. Remote Sensing of
                                                                         Environment.

     SUPP 01113-SUPP            Ice, G.G., et al.        2004            Effects of wildfire on soils and watershed processes. Journal of
     01117.pdf                                                           Forestry. (Author was cited as Ice should have been Ice, et al.)

     SUPP 01118-SUPP            Karhu, R.                2004            Fencing Guidelines for Wildlife. Revised Version. Habitat Extension
     01129.pdf                                                           Bulletin No. 53. Wyoming Game and Fish Department.


COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                           Page No. 3 of 9
                                           Case 2:20-cv-00648-SU       Document 15-2    Filed 09/18/20    Page 4 of 9




      Bates Number No.                     Author                   Date                                  Description

     SUPP 01130-SUPP            Leitritz, E. and Lewis, R.   1976            Fish Bulletin 164. Trout and Salmon Culture (Hatchery Methods).
     01326.pdf                  C.                                           UC San Diego: Library – Scripps Collection. (Date was incorrectly
                                                                             cited as 1980.)

     SUPP 01327-SUPP            Leptich, D. J. and Zager,    1991            Road access management effects on elk mortality and population
     01333.pdf                  P.                                           dynamics, pages 126-131, In: Proceedings Elk Vulnerability.

     SUPP 01334-SUPP            Lindh, B.C. and Muir,        2004            Understory vegetation in young Douglas-fir forests: does thinning
     01345.pdf                  P.S.                                         help restore old-growth composition?

     SUPP 01346-SUPP            Litschert, S.E. and          2009            Frequency and characteristics of sediment delivery pathways from
     01353.pdf                  MacDonald, L.H.                              forest harvest units to streams. Forest Ecology and Management.
                                                                             (Author incorrectly cited should have included MacDonald, L.H.)

     SUPP 01354-SUPP            Lynch, J.A., et al.          1985            Best management practices for controlling nonpoint-source pollution
     01357.pdf                                                               on forested watersheds. Journal of Soil and Water Conservation.
                                                                             (Date was incorrectly cited as 1983)

     SUPP 01358-SUPP            Lyon, L.J.                   1979            Habitat effectiveness for elk as influenced by roads and cover.
     01360.pdf                                                               Journal of Forestry.
     SUPP 01361-SUPP            Lyon, L.J., et al.           1985            Coordinating elk and timber management: Final report of the
     01432.pdf                                                               Montana Cooperative Elk-Logging Study. Helena: Montana
                                                                             Department of Fish, Wildlife, and Parks

     SUPP 01433-SUPP            McIntosh B.A., et al.        2000            Historical changes in pool habitats in the Columbia River basin.
     01451.pdf

     SUPP 01452-SUPP            Meehan, W.R.                 1991            Influences of forestry and rangeland management on salmonid fishes
     01465.pdf                                                               and their habitats. American Fisheries Society. Bethesda, Maryland.

COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                               Page No. 4 of 9
                                            Case 2:20-cv-00648-SU   Document 15-2    Filed 09/18/20    Page 5 of 9




      Bates Number No.                     Author                Date                                  Description

     SUPP 01466-SUPP            ODEQ                      2004            Oregon Administrative Rules, Chapter 340, Division 041. Water
     01556.pdf                                                            Quality Standards: Beneficial Uses, Policies, and Criteria for Oregon.
                                                                          Sediment Rule No. 340-041-0007-12; Turbidity Rule No. 340-041-
                                                                          0036

     SUPP 01557-SUPP            ODFW                      1996            Crooked River Basin Plan. Ochoco Fish District. Oregon
     01817.pdf                                                            Department of Fish and Wildlife, Salem, Oregon. (Incorrectly cited as
                                                                          Stuart, et al., 1996)

     SUPP 01818-SUPP            ODFW                      2016            Effects of modified flow regime on the fish populations of the
     01849.pdf                                                            Crooked River below Bowman Dam. Oregon Department of Fish
                                                                          and Wildlife, Prineville, Oregon.

     SUPP 01850-SUPP            Paige, C.                 2012            A landowner’s guide to wildlife friendly fences. Second Edition.
     01905.pdf                                                            Private Land Technical Assistance Program, Montana Fish, Wildlife,
                                                                          and Parks. Helena, Montana.

     SUPP 01906-SUPP            Raedeke, K.J., et al.     2002            Population Characteristics. This is a chapter from the book titled:
     01949.pdf                                                            North American Elk Ecology and Management (Toweill and Thomas,
                                                                          2002)

     SUPP 01950-SUPP            Rapp, V.                  2006            Elk, deer, and cattle: the Starkey Project. Science Update (13).
     01961.pdf                                                            Portland, OR. USDA Forest Service, Pacific Northwest Research
                                                                          Station.

     SUPP 01962-SUPP            Rashin, E.B., et al.      2006            Effectiveness of timber harvest practices for controlling sediment
     01982.pdf                                                            related water quality impacts. Journal of the American Water
                                                                          Resource Association, October 2006


COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                            Page No. 5 of 9
                                           Case 2:20-cv-00648-SU   Document 15-2    Filed 09/18/20     Page 6 of 9




      Bates Number No.                     Author               Date                                   Description

     SUPP 01983-SUPP            Rieman, B., et al.       2003            Status of native fish in the western United States and issues for fire
     01997.pdf                                                           and fuels management. Forest Ecology and Management.

     SUPP 01998-SUPP            Rife, D.                 2011            Ochoco National Forest and Crooked River National Grassland
     02002.pdf                                                           Aquatic MIS Analysis - Brook Trout. USDA Forest Service,
                                                                         Prineville, Oregon.

     SUPP 02003-SUPP            Rinne, J.N.              1996            Short-term effects of wildfires on fishes and aquatic
     02008.pdf                                                           macroinvertebrates on fishes and aquatic macroinvertebrates in the
                                                                         southwestern United States. North American Journal of Fisheries
                                                                         Management

     SUPP 02009-SUPP            Rosgen                   1996            Applied River Morphology. Wildland Hydrology, Pagosa Springs,
     02009.pdf                                                           Colorado.

     SUPP 02010-SUPP            Rowland, M.M., et al.    2000            Elk distribution and modeling in relation to roads. Journal of Wildlife
     02023.pdf                                                           Management

     SUPP 02024-SUPP            Rowland, M.M., et al.    2005            Effects of roads on elk: Implications for management in forested
     02035.pdf                                                           ecosystems, pages 42-52. In: Wisdom, M. J., (Tech. Ed.) The Starkey
                                                                         Project: a synthesis of long-term studies of elk and mule deer.
                                                                         Reprinted from the 2004 Transactions of the North American
                                                                         Wildlife and Natural Resources Conference, Alliance
                                                                         Communications Group, Lawrence, KN.

     SUPP 02036-SUPP            Sadleir, R.M.F.S.        1987            Biology and Management of the Cervidae Reproduction of Female
     02058.pdf                                                           Cervids



COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                             Page No. 6 of 9
                                           Case 2:20-cv-00648-SU   Document 15-2   Filed 09/18/20     Page 7 of 9




      Bates Number No.                     Author               Date                                 Description

     SUPP 02059-SUPP            Shakesby, R. A. and      2006            Wildfire as a hydrological and geomorphological agent. Earth-
     02097.pdf                  Doerr, S. H.                             Science Reviews.

     SUPP 02098-SUPP            Spies, T. A., et al.     2013            Effects of Riparian Thinning on Wood Recruitment: A Scientific
     02143.pdf                                                           Synthesis. Science Review Team Wood Recruitment Subgroup,
                                                                         Corvallis, OR and Seattle, WA.

     SUPP 02144-SUPP            Stuart, A. M, et al.     2007            Redband Trout Investigations in the Crooked River Basin - In
     02283.pdf                                                           Schroeder, R.K., and J.D. Hall, editors. 2007. pp. 76-91. Redband
                                                                         Trout: resilience and challenge in a changing landscape. Oregon
                                                                         Chapter, American Fisheries Society, Corvallis, OR.

     SUPP 02284-SUPP            Thomas, J.W.             1979            Wildlife Habitats in Managed Forests: the Blue Mountains of Oregon
     02799.pdf                                                           and Washington. Ag. Handbook No. 553, USDA, in cooperation
                                                                         with: Wildlife Management Institute, USDI Bureau of Land
                                                                         Management.

     SUPP 02800-SUPP            Thomas, J.W., et al.     1988            Habitat-effectiveness index for elk on Blue Mountain Winter Ranges.
     02833.pdf                                                           General Technical Report PNW-GTR-218. USDA Forest Service,
                                                                         Pacific Northwest Research Station, Portland, Oregon.

     SUPP 02834-SUPP            Thurow, R.F., et al.     2010            Status and Distribution of Chinook Salmon and Steelhead in the
     02861.pdf                                                           Interior Columbia River Basin and Portions of the Klamath River
                                                                         Basin.

     SUPP 02862-SUPP            USFS                     2010            Forest Service Watershed Condition Classification Technical Guide
     02933.pdf




COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                          Page No. 7 of 9
                                           Case 2:20-cv-00648-SU   Document 15-2   Filed 09/18/20     Page 8 of 9




      Bates Number No.                     Author               Date                                 Description

     SUPP 02934-SUPP            USFS                     1995            North Fork Crooked River Watershed Analysis Report
     02958.pdf

     SUPP 02959-SUPP            USFS                     2013            Results of 2010 R6 Stream Inventory QA/QC Testing, Region 6,
     02963.pdf                                                           Pacific Northwest Region, Portland, Oregon. (Incorrectly cited as
                                                                         2010)

     SUPP 02964-SUPP            USFS                     2006            Guide for Predicting Salmonid Response to Sediment Yields in Idaho
     03061.pdf                                                           Batholith Watersheds.

     SUPP 03062-SUPP            USFS                     2010            Cumulative Watershed Effects of Fuel Management in the Western
     03367.pdf                                                           United States. (Was cited as USFS 2010 and Isaak, et al. in USFS
                                                                         2010)

     SUPP 03368-SUPP            USFS                     2012            Climate change, forests, fire, water, and fish: building resilient
     03581.pdf                                                           landscapes, streams, and managers. General Technical Report
                                                                         RMRS-GTR-290. USDA Forest Service. Rocky Mountain Research
                                                                         Station, Fort Collins, Colorado

     SUPP 03582-SUPP            USFS                     2017            Black Mountain AQS Raw Data.
     03686.pdf

     SUPP 03687-SUPP            Verts, B.J. and          1998            Land Mammals of Oregon. University of California Press, Berkeley /
     03718.pdf                  Carraway, N.L.                           Los Angeles / London




COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                         Page No. 8 of 9
                                           Case 2:20-cv-00648-SU   Document 15-2    Filed 09/18/20    Page 9 of 9




      Bates Number No.                     Author               Date                                  Description

     SUPP 03719-SUPP            Wisdom, M.J., et al.     2005            Cattle and elk responses to intensive timber harvest, pages 197-216.
     03741.pdf                                                           In: Wisdom, M.J., technical editor, The Starkey Project: a synthesis of
                                                                         long-term studies of elk and mule deer. Reprinted from the 2004
                                                                         Transactions of the North American Wildlife and Natural Resources
                                                                         Conference, Alliance Communications Group, Lawrence, Kansas,
                                                                         USA.




COLW, et al v. Kovarik et al 20-cv-648-SU (D. OR.)
Black Mountain Vegetation Management Project ONF
Supplemental Administrative Record Index                                                                                           Page No. 9 of 9
